Rombahee, J.,
delivered the opinion of the court.
1'n this cause the plaintiff appealing has filed a formal assignment of errors, as required by Revised Statutes, section 3764, but has failed to file a statement and brief as required by section 3773 and by the rules of this court. It is discretionary on our part, in such a case, under rule nineteen of this court, to continue or re-set the cause, or dismiss the appeal. A detailed examination of the record satisfies 'me that a proper exercise of that discretion in this instance demands a dismissal of the appeal. My associates are of opinion that that is the proper disposition of the cause without such examination.
In the result we all concur. The appeal is dismissed.